DETAILED ACTION
The Amendment filed July 07, 2021 has been entered. Claims 1-24 are pending. Claims 1, 8 and 13 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13-14, 16-19 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Garzarolli et al. (US 2007/0153953) in view of e.g., Lee et al. (US 2007/0106836).
Regarding independent claims 1 and 8, Garzarolli et al. teach a method for writing to an electrically erasable and programmable non-volatile memory, the method comprising: 
operatively connecting a filter circuit (FIGS. 1-3: 30) belonging to a communication interface to an oscillator circuit (40), wherein the communication interface is physically connected to a bus (see figures), and wherein operatively connecting the filter circuit comprises transitioning the filter circuit from a disabled state to an enabled state, the enabled state comprising enabling access to functions of the filter circuit, the disabled state comprising disabling access to functions of the filter circuit (see accompanying disclosure, e.g., para. 0034: … the loop filter 30 and thus the 
generating, by the oscillator circuit (40), an oscillation signal (FIGS. 1-3, oscillator output signal); and 
regulating the oscillation signal by the filter circuit to generate a clock signal (see FIGS. 1-3, oscillator output signal, and e.g., para. 0001: … oscillator is provided to generate and output a clock signal) for timing a write cycle.
Garzarolli et al. do not explicitly disclose the clock signal generated by the oscillation signal is for timing a write cycle of a non-volatile memory device.
However, memory controller including clock generation circuit generates write clock to non-volatile memory device is a well-known technology for a type of memory device for its purpose.
For support, of the above asserted facts, see for example, Lee et al. (US 2007/0106836), FIG. 1, generating write clock to drive NVM.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize write clock signal generated by oscillation signal to a non-volatile memory device, for the purpose of generating stable clock signals to drive memory device, and further these conventional technology are well established in the art of the memory devices.
Regarding independent claim 13, Garzarolli et al. and Lee et al., as combined, teach the limitations of claim 13 as set forth above applied to claim 1, except a state machine configured to control write operations in a write cycle timed by a clock signal.

For support, of the above asserted facts, see for example, Weddle (US 2009/0063760), FIG. 4 and accompanying disclosure, e.g., paragraph [0023]: write cycle state machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize state machine controlling write operation in a write cycle because these conventional technology are well established in the art of the memory devices.
Regarding claims 2, 4 and 14, 16, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 1 and 13, respectively.
Garzarolli et al. further teach before operatively connecting the filter circuit to the oscillator circuit, operatively disconnecting / connecting the filter circuit from the communication interface (see para. 0034).
Regarding claims 5 and 17, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 1 and 13, respectively.
Lee et al. and Anderson et al. do not explicitly disclose operatively connecting the filter circuit and the oscillator circuit comprises: providing a signal originating from the oscillator circuit to the filter circuit with a mode selection signal; and providing a signal originating from the filter circuit to the oscillator circuit with the mode selection signal.
However, mode selection in an oscillation circuit is a well-known technology for a type of clock generation circuit for its purpose.

Regarding claims 6 and 18, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 1 and 13, respectively.
Garzarolli et al. further teach before regulating the oscillation signal with the filter circuit, adjusting a time constant to a given value with a given precision, wherein the filter circuit comprises the adjustable time constant (see FIGS. 1-3 and generating oscillation signal).
Regarding claim 9, Garzarolli et al. and Lee et al., as combined, teach the limitations of claim 8.
FIG. 4 A-B and accompanying disclosure of Lee et al. further teach regulating the oscillation signal comprises regulating the oscillation signal at a start of each write cycle.
Regarding claims 10 and 19, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 8 and 13, respectively.
Garzarolli et al. further teach dynamically adjusting the frequency of the oscillation signal comprises counting a number of periods of the oscillation signal for a duration of a time constant, adjusting a level of the frequency of the oscillation signal, and repeating the counting and the adjusting until the number of counted periods closest to a preset targeted number is reached (see FIGS. 1-3, frequency divider for a counter).
Regarding claims 11 and 23, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 8 and 19, respectively.


Allowable Subject Matter
Claims 3, 7, 12, 15, 20-22 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s Arguments/Remarks with claim Amendment filed 07/07/2021, with respect to the rejection(s) of claims 1-25 under 35 USC 103 have been fully considered. 
However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SUNG IL CHO/Primary Examiner, Art Unit 2825